Citation Nr: 1216366	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  03-23 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease L2-3, L4-5, and L5-S1 and multiple herniated discs with multiple areas of nerve root compression and foraminal narrowing and stenosis at L4-5, L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent for chronic left L5 radiculopathy associated with degenerative disc disease L2-3, L4-5, and L5-S1 and multiple herniated discs with multiple areas of nerve root compression and foraminal narrowing and stenosis at L4-5, L5-S1.

3.  Entitlement to an effective date earlier than February 11, 2009 for an extraschedular award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for degenerative joint disease of the lumbar spine and assigned a 20 percent evaluation therefor, effective from April 2002.  In August 2006, the Board denied the Veteran's claim for a higher initial rating.

The Veteran appealed the Board's August 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2007, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion to Remand the Board's decision (Motion).  The Court granted the Motion later that same month.

In April 2008, the Board remanded the case for additional development.  In March 2010, while the case was in remand status, the RO recharacterized the Veteran's service-connected disability as degenerative disc disease L2-3, L4-5, and L5-S1 and multiple herniated discs with multiple areas of nerve root compression and foraminal narrowing and stenosis at L4-5, L5-S1 (hereinafter low back disability).  The RO increased the initial rating for the disability to 40 percent, effective from February 11, 2009.

Also in March 2010, the RO established service connection for chronic left L5 radiculopathy and assigned a 10 percent evaluation therefor, effective from April 2002.  In July 2010, the Veteran perfected an appeal of the RO's decision, seeking a higher initial rating for the left-sided radiculopathy.

In June 2010, the Director of VA's Compensation and Pension Service granted the Veteran's claim for TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  Later that same month, the RO entered a rating decision implementing the Director's award, effective from February 11, 2009.  In August 2010, the Veteran filed a notice of disagreement, expressing dissatisfaction with the effective date.  Thereafter, the case was returned to the Board.

In May 2011, the Board increased the initial rating for the Veteran's service-connected low back disability to 40 percent, effective from April 2002; the date of receipt of the Veteran's claim for service connection.  A rating in excess of 40 percent was denied both prior and subsequent to February 11, 2009 (notwithstanding a typographical error to the contrary, on page 4), and his claims for a higher initial evaluation for chronic left L5 radiculopathy and an earlier effective date for the award of TDIU were remanded to the RO for additional development.

The Veteran appealed the Board's May 2011 decision to the Court.  In January 2012, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated and remanded to the extent that it denied a rating in excess of 40 percent for the Veteran's low back disability.  The Court granted the Motion later that same month.

For the reasons set forth below, this appeal is being REMANDED to the RO for additional development.  VA will notify the Veteran if further action is required on his part.


REMAND

Additional, relevant VA treatment records have been added to the Veteran's claims file since the time of the Board's decision in May 2011.  The Veteran has not waived his right to have this evidence reviewed by the RO in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  Moreover, the records suggest that the Veteran may be receiving ongoing private medical care for his low back disability, to include at St. Mary's Medical Center and from a Dr. McDowell.  Because records of such treatment could bear on the outcome of the Veteran's appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e)(2) (2011).

In its May 2011 decision, the Board found that while the Veteran had reported radiation of pain into his legs at times, neurological evaluation other than of the left leg during the course of the claim revealed full motor strength and normal sensory evaluation.  The Board determined that the Veteran's complaints of radiating pain in the right leg, in the absence of mild incomplete paralysis of the associated nerves, were considered in the evaluation assigned to the back disorder.

In the Motion filed with the Court in January 2012, the parties to the appeal took issue with the Board's conclusion that the evidence did not support the assignment of a separate compensable rating for neurological impairment of the Veteran's right leg under Note (1) of the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  The parties noted that the Veteran had complained of radiation into both legs (as reflected in a July 2008 report from St. Mary's Medical Center, and the report of a February 2009 VA examination); that evidence had disclosed positive straight leg raising tests bilaterally (as reflected in the report of a December 2008 examination); and that he was also found to have absent ankle jerks bilaterally (as reflected in the report of the February 2009 VA examination).  The parties noted that VA recognized that neurologic abnormalities that may be seen with intervertebral disc syndrome (IVDS) consist of motor abnormalities, such as muscle weakness, paralysis, and atrophy; sensory abnormalities, such as numbness, tingling, and pain (in areas other than the area of the neck or back at or near the disc site); and abnormal reflexes, depending on the site of the IVDS; and that straight leg raising (SLR) or Lasegue's signs may confirm sciatic nerve involvement.  See Veterans Benefits Administration Training Letter 02-04 (Oct. 24, 2002).

In light of the concerns raised in the parties' Motion, and the fact that the most recent VA examination of the Veteran's low back was conducted more than three years ago, the Board finds it necessary to have the Veteran reexamined to obtain current information with respect to the severity of his low back disability and to ascertain the nature and severity of any associated right leg neurological impairment.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.327(a) (2011).

As noted above, when this case was before the Board in May 2011, the Veteran's claims for a higher initial evaluation for chronic left L5 radiculopathy and an earlier effective date for the award of TDIU were remanded to the RO for additional development.  That development included, among other things, obtaining updated records of treatment from the VA Medical Center (VAMC) in Huntington, West Virginia; affording the Veteran a neurological examination to evaluate the severity of his chronic L5 radiculopathy; and furnishing him and his attorney a statement of the case (SOC) addressing his claim for an effective date earlier than February 11, 2009 for an extraschedular grant of TDIU, pursuant to the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999).

It does not appear from the record that the RO has had an opportunity to accomplish all of the development sought in the Board's remand.  Accordingly, those actions should also be completed.  38 C.F.R. § 19.9 (2011); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran and his representative to identify, and provide appropriate releases for (where necessary), any care providers who may possess new or additional evidence pertinent to the Veteran's claims for higher initial ratings for his service-connected low back disability and chronic left L5 radiculopathy, including any new or additional evidence in the possession of St. Mary's Medical Center and Dr. McDowell.  If he provides the necessary information and/or releases, the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Huntington, West Virginia since June 29, 2011.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA spine examination.  The examiner should review the claims file.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected low back disability (degenerative disc disease L2-3, L4-5, and L5-S1 and multiple herniated discs with multiple areas of nerve root compression and foraminal narrowing and stenosis at L4-5, L5-S1).

In so doing, the examiner should conduct range of motion studies on the low back, including a description of the degree at which pain begins, if any.  The examiner should also document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should document all objective evidence of such impairments, including spasm and muscle atrophy.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.

The examiner should also document, to the extent possible, any neurological impairments attributable to the Veteran's service-connected low back disability.  More specifically, the examiner should describe the extent of neurological impairment in the left leg from service-connected L5 radiculopathy and indicate whether such disability is mild, moderate, or severe, or results in complete paralysis of the left leg or foot.

The examiner should also indicate whether there is neurological impairment of the right leg attributable to the Veteran's service-connected low back disability.  In so doing, the examiner should discuss the significance, if any, of the Veteran's past complaints of radiation into both legs (as reflected in a July 2008 report from St. Mary's Medical Center, and the report of a February 2009 VA examination); past positive straight leg raising tests bilaterally (as reflected in the report of a December 2008 examination); and findings pertaining to absent ankle jerks bilaterally (as reflected in the report of the February 2009 VA examination).  If it is the examiner's opinion that neurological impairment of the right leg attributable to the Veteran's service-connected low back disability is present, the examiner should describe the extent of neurological impairment in the right leg and indicate whether such disability is mild, moderate, or severe, or results in complete paralysis of the right leg or foot.  

To the extent feasible, the examiner should also describe the frequency and duration of exacerbations of symptoms associated with the service-connected lumbosacral disc disease, to include any incapacitating episodes (i.e., acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician).

A medical rationale should be provided for all opinions expressed.

4.  After conducting any additional development deemed necessary, the Veteran's claims for higher initial ratings for his service-connected low back disability and chronic left L5 radiculopathy should again be reviewed.  In so doing, the RO should consider whether the evidence supports the assignment of a separate compensable rating for neurological impairment of the Veteran's right leg.  If any benefit sought remains denied, furnish a supplemental SOC (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

5.  Unless the claims are resolved by granting the benefits sought, or the NOD is withdrawn, furnish a SOC to the Veteran and his representative, in accordance with 38 C.F.R. § 19.29, concerning the Veteran's entitlement to an effective date earlier than February 11, 2009 for an extraschedular award of TDIU.  That issue should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

